MEMORANDUM **
Herawati Lizar Sadikin, a native and citizen of Indonesia, petitions for review of a Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“LJ”) decision denying her application for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the agency’s finding that the harm Sadikin suffered did not rise to the level of past persecution. See id. at 1016-18. Furthermore, substantial evidence supports the agency’s finding that Sadikin failed to demonstrate an objectively reasonable fear of future persecution. See id. at 1018.
Because Sadikin failed to demonstrate that she was eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir .2000).
In her opening brief, Sadikin failed to raise, and therefore has waived, any challenge to the IJ’s determination that she is ineligible for CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.